DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that various claim limitations still invoke 35 USC 112(f) as set forth in the Notice of Allowance mailed 01/04/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent document 2017-159973 A (hereinafter “ ‘9973 ”).
Regarding claim 1 ‘9973 discloses a crane (paragraph 63) comprising:
a telescopic boom (1) including an inside boom element (8c) and an outside boom element (8b) that overlap each other to be extendable and contractible (see, e.g. figures 5a-5e);
an extension/contraction actuator (4) that displaces one boom element of the inside boom element (8c) and the outside boom element (8b) in an extending and contracting direction (see paragraph 17);
at least one electric drive source (16a, 16b) provided in (i.e. forms a part of) the extension/contraction actuator (4);
a first coupling mechanism (10) that operates based on power of the electric drive source (16a, 16b) to cause the extension/contraction actuator (4) and the one boom element (see 8c) to switch between a coupled state and an uncoupled state (paragraph 18); and
a second coupling mechanism (9) that operates based on power of the electric drive source (16a, 16b) to cause the inside boom element (8c) and the outside boom element (8b) to switch between a coupled state and an uncoupled state (paragraph 18).
Regarding claim 2 ‘9973 discloses the above crane, and further discloses:
a first coupling member (A, see annotated figure below) that releasably couples (see 13b) the extension/contraction actuator (4) and the one boom element (see 8c); and 

    PNG
    media_image1.png
    475
    951
    media_image1.png
    Greyscale

‘9973, Annotated Figure 4
a second coupling member (15) that releasably couples (see figure 3) the inside boom element (8c) and the outside boom element (8b), 
wherein the first coupling mechanism (10) displaces the first coupling member (A) by using the power of the electric drive source (16b), to cause the extension/contraction actuator (4) and the one boom element (8c) to switch between the coupled state and the uncoupled state (paragraph 18), and 
the second coupling mechanism (9) displaces the second coupling member (15) by using the power of the electric drive source (16a), to cause the inside boom element (8c) and the outside boom element (8b) to switch between the coupled state and the uncoupled state (paragraph 18).
Regarding claim 9 ‘9973 discloses the above crane, and further discloses a switch gear (7) that selectively transmits the power of the electric drive source (16a, 16b) to any one coupling mechanism of the first coupling mechanism (10) and the second coupling mechanism (9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-159973 A (‘9973).
Regarding claim 7 ‘9973 discloses the above crane.  In ‘9973 it is not clear if an output shaft of the electric drive source (16a, 16b) is parallel with the extending and contracting direction (‘9973 shows the connection schematically).  The orientations of gears and shafts are considered well-known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient drive shafts in an extension direction in order to avoid lengthy gear trains with their accompanying cost and complexity.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-159973 A (‘9973)in view of US Patent Application Publication No. 2015/0041422 (hereinafter “Kaupert”).
Regarding claim 3 ‘9973 discloses the above crane, but teaches two separate electric drive motors, not a single drive motor (as per the invocation of 35 USC 112(f)).  Kaupert teaches a similar boom locking mechanism (see 4-5), and contemplates an electric motor (see paragraph 23) to activate the boom locking mechanism.  Kaupert further teaches a single actuator (7) for driving the two separate locking mechanisms (see cams on 6, which actuate 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single motor to drive the separate systems of ‘9973 in order to reduce the cost of manufacture and maintenance.
Regarding claim 10 ‘9973 discloses the above crane.  It is not clear if the coupling mechanisms (9/10) of ‘9973 are actuated simultaneously, or if they actuate separately, with one held in place by a circuit of the controller (7) while the other  coupling mechanism moves.  Kaupert teaches a lock mechanism (6) that prevents operation of one coupling mechanism (4) while the other (5) is actuated (see cams in figures 5A-5C, and paragraph 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the locking function of Kaupert to the control of ‘9973 in order to prevent the pin apertures to remain in the correct position when pinning/unpinning the coupling pins.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-159973 A (‘9973) in view of US Patent Application Publication No. 2015/012735 (hereinafter “Klein”).
Regarding claim 4 ‘9973 discloses the above crane, and further discloses: 
a speed reducer (9a/10a) that reduces the power of the electric drive source (16a, 16b) to transmit the reduced power to the first coupling mechanism (10) and the second coupling mechanism (9).  ‘9973 fails to teach the brake mechanism as set forth by claim 4, or wherein the brake mechanism is provided coaxially with an output shaft of the electric drive source.  The orientations of gears and shafts are considered well-known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coaxially orient drive shafts and speed reducers in ‘9973 in order to avoid lengthy gear trains with their accompanying cost and complexity.
Klein teaches a similar boom-locking assembly (see figure 1).  Klein further teaches a brake mechanism (see claims 5-6) that holds states of an actuator (4) used to power the coupling mechanism (figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a brake mechanism to ‘9973, as taught by Klein, in order to prevent unwanted sliding of components in the boom of ‘9973.
Regarding claim 8 modified ‘9973 teaches the above crane, and further teaches a housing (‘9973, see 6a) that accommodates the first coupling mechanism (‘9973, see 10) and the second coupling mechanism (‘9973, see 9), wherein the electric drive source (‘9973, see 16a and 16b), the speed reducer (‘9973, see 9a/10a), and the brake mechanism (Klein claims 5-6) are fixed to the housing (‘9973, see 6a).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-159973 A (‘9973) in view of US Patent Application Publication No. 2001/0052506 (hereinafter “Richter”).
Regarding claim 12 ‘9973 discloses the above crane, but fails to teach a biasing mechanism as per claim 12.  Richter teaches a boom coupling system with an actuator (7) which drives a coupling mechanism (13) and further discloses wherein the coupling mechanism (13) includes a first biasing mechanism (23) which causes the first coupling mechanism (13) to make a state transition such that an extension/contraction actuator (3) and a boom element (18) enter the coupled state, in a state where the actuator (7) is stopped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a biasing mechanism to ‘9973, as taught by Richter, in order to prevent unwanted retraction of the boom elements.
Regarding claim 13 ‘9973 discloses the above crane, but fails to teach a biasing mechanism as per claim 13.  Richter teaches a boom coupling system with an actuator (7) which drives a coupling mechanism (13) and further discloses wherein the coupling mechanism (13) includes a first biasing mechanism (23) which causes the first coupling mechanism (13) to make a state transition such that an extension/contraction actuator (3) and a boom element (18) enter the coupled state, in a state where the actuator (7) is stopped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a biasing mechanism to ‘9973, as taught by Richter, in order to prevent unwanted retraction of the boom elements.

Allowable Subject Matter
Claims 5-6, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 5.  Specifically, claim 5 requires when an external force having a predetermined magnitude or higher is applied to the first coupling mechanism or the second coupling mechanism, the brake mechanism allows the electric drive source to rotate according to the external force.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 6.  Specifically, claim 6 requires a brake mechanism that holds states of the first coupling mechanism and the second coupling mechanism in a state where the electric drive source is stopped; wherein the brake mechanism is disposed closer to the electric drive source side than the speed reducer.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 11.  Specifically, claim 11 requires wherein the switch gear further includes a lock mechanism that prevents operation of another coupling mechanism of the first coupling mechanism and the second coupling mechanism in a state where the power of the electric drive source is transmitted to the one coupling mechanism; wherein the lock mechanism includes a lock side rotary member provided coaxially with the switch gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654